Exhibit 10.1

[Landstar System, Inc. letterhead]

November 2, 2020

L. Kevin Stout

c/o Landstar System Holdings, Inc.

13410 Sutton Park Drive South

Jacksonville, FL 32224

Dear Kevin:

On behalf of Landstar System Holdings, Inc. (collectively with its parent,
subsidiaries and other affiliates, “Landstar”), we thank you for your service as
Vice President and Chief Financial Officer (“CFO”) and accept your resignation
as CFO effective as of the date hereof. We are pleased that you have agreed to
continued employment with Landstar as Special Advisor to the CEO (the “New
Position”) immediately following your resignation as CFO. In this new capacity,
you will provide the services on the terms and conditions set forth below.

Your duties and responsibilities will be commensurate with your New Position,
and will include assignments consistent with your position as shall be requested
of you from time to time by the President and Chief Executive Officer (the
“CEO”) of Landstar System, Inc. or the Vice President and Corporate Controller
of Landstar System Holdings, Inc. (the “Company”). In the performance of these
services, you will not be an officer of Landstar and will not have the power to
bind any of the Landstar companies.

It is agreed and understood that these services will not require of you the same
commitment as has been the case in the past on behalf of Landstar, except as
provided below. However, as services that we will request of you will require
that you perform these functions at specified times and locations, and under the
supervision of the CEO, as determined by Landstar and you will continue to be a
common law employee of the Company.

This letter further memorializes the terms of your continued employment with the
Company, and gives you certain information regarding your benefits.

1. Employment in your New Position. You shall continue your service as an
at-will employee of the Company in your New Position. In your New Position, you
may work from your home office, provided you are available to come to the office
as necessary, as determined by the CEO. This work schedule will continue until
December 31, 2021, unless otherwise agreed in writing between the parties. Your
duties will be assigned from time to time by the CEO.

2. Salary in New Position. Your annual salary in your New Position will be
$120,000 on an annualized basis. Your salary will be paid in accordance with the
Company’s regular payroll practices and be subject to all applicable wage
withholdings and deductions. Effective as of the date hereof, you will no longer
be eligible for paid vacation days, paid flex days or any other paid days off.



--------------------------------------------------------------------------------

L. Kevin Stout

November 2, 2020

Page 2

 

 

 

3. MICP. In lieu of any bonus that may have otherwise have been payable to you
under the Landstar management incentive compensation plan for the 2020 fiscal
year in accordance with the terms of that plan, you will be paid a lump sum of
$150,000 on or around February 1, 2021, subject to the discretion of the
Compensation Committee of the Board of Directors of Landstar System, Inc. You
will not be eligible for a bonus from the Landstar management incentive
compensation plan with respect to any portion of the Company’s 2021 fiscal year.

4. Resignation of Board and Committee Memberships. Effective as of the date
hereof, you resign all board and committee memberships of all Landstar entities.

5. Representations. You agree to the following representations and recognize
that each of them is an important consideration for the Company’s willingness to
enter into this letter agreement with you:

a. As of the date you execute this letter agreement, you are not aware of any
facts or circumstances that could form the basis of any claim against Landstar.
In addition, as of the date you execute this letter agreement, you are not aware
of any compliance issues or possible violations of federal, state or local law
or regulations or Landstar policy other than what you may have previously
raised, if any.

b. Your continued employment and retirement from employment are governed
exclusively by the terms of this letter agreement, and any prior agreements and
understandings, whether written or spoken, between you and Landstar are
completely superseded by this letter agreement and are no longer of any force
and effect.

6. Key Executive Employment Protection Agreement. You agree with Landstar that
your Key Executive Employment Protection Agreement, as previously executed
between you and Landstar System, Inc., shall be terminated and be of no further
effect as of the date hereof.

7. 401(k) Savings Plan and SERP. In your New Position, you will be eligible to
continue to participate in, and contribute to, the Landstar 401(k) Savings and
Retirement Plan (the “401(k) Plan”) in accordance with the terms of the 401(k)
Plan, as the same may change from time to time. Your eligibility for
participation in the Supplemental Executive Retirement Plan (the “SERP”) will
cease effective as of the date hereof.

8. Equity. You will be eligible for continued vesting during the duration of
your employment with the Company under this letter agreement of restricted stock
and restricted stock units that have been granted to you as of the date hereof.
You will not be eligible for vesting of restricted stock or restricted stock
units following the end of your employment with the Company. In your New
Position, you will not receive any new equity grants under Landstar’s 2011
Equity Incentive Plan.



--------------------------------------------------------------------------------

L. Kevin Stout

November 2, 2020

Page 3

 

 

 

9. Health and Welfare Benefits. During the duration of your employment under
this letter agreement, you shall continue to be eligible to participate in all
of the Company’s employee benefits plans, programs and arrangements in
accordance with the terms thereof, as the same may change from time to time. You
will remain eligible for coverage under the company-provided life, short term
disability, long term disability (“LTD”) and accidental death and dismemberment
(“AD&D”) coverages, and any voluntary coverages elected, provided you make the
required employee contributions. You will also remain eligible to participate in
the Health Care Spending Account, the Dependent Care Spending Account and Health
Savings Account programs, to the extent you choose to participate in those
programs. You will no longer be eligible to participate in the Executive
Physical Plan as of the date hereof.

Your ability to participate in the Company’s employee benefits plans, programs
and arrangements will terminate on the earlier of your termination of employment
with the Company and December 31, 2021, which will constitute a COBRA qualifying
event that will enable you to continue health coverage under the Landstar
Flexible Benefits Plan for a limited period of time at the applicable COBRA
rates. For this purpose, health coverage includes medical, prescription drug,
dental, and vision benefits. A separate notice explaining your COBRA rights and
responsibilities will be provided to you by the health plan’s third party
administrator following the end of your employment under this letter agreement.
You will be offered the option to convert company-provided voluntary life/AD&D
and LTD coverage to individual policies in accordance with the terms of such
policies.

10. Expense Reimbursement. In your New Position, (i) the Company will continue
to provide for your use of certain equipment, including cell phone and
communications equipment and internet service in your home, and (ii) you will be
entitled to be reimbursed for any expenses that you incur on behalf of the
Company in the performance of your duties and obligations in your New Position
in accordance with the Company’s generally applicable policies and procedures,
as in effect from time to time; provided such expenses are approved in advance
by the CEO.

11. Exclusive Service. You agree that during the period of your continued
employment with the Company under the terms of this letter agreement and
thereafter until the earlier of December 31, 2023 and two (2) years from the
date of your termination of employment with the Company, you shall not seek,
solicit or enter into, directly or indirectly, any employment, consulting or
other similar arrangement of any kind with any competitor or vendor of Landstar,
including service as a member of the board of directors of any such company,
without the prior written consent of the CEO, which consent shall not be
unreasonably withheld. You agree that your continued employment with the Company
in the New Position is adequate consideration for your agreement to this
Section 11. This paragraph will not apply and will not be enforced by the
Company with respect to post-termination activity by you that occurs in
California or in any other state in which this prohibition is not enforceable
under applicable law.



--------------------------------------------------------------------------------

L. Kevin Stout

November 2, 2020

Page 4

 

 

 

12. Confidential Information. Without the prior written consent of the Company,
except to the extent required by an order of a court having competent
jurisdiction or as otherwise required by law, you agree not to disclose any
trade secrets, customer lists, marketing plans, sales plans, management
organization information (including data and other information relating to
management), operating policies or manuals, business plans, budgets, strategic
plans, IT plans financial records or other financial, commercial, business or
technical information relating to Landstar or information designated as
confidential or proprietary that Landstar may receive from or relating to
agents, BCOs, third party carriers, other independent contractors, suppliers,
vendors, brokers, insurance providers, customers or others who do business with
Landstar (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public
through no fault of yours.

Nothing in this letter agreement restricts or prohibits you from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. This Agreement does not limit your right to receive
an award from any Regulator that provides awards for providing information
relating to a potential violation of law. You do not need the prior
authorization of the Company to engage in conduct protected by this paragraph,
and you do not need to notify the Company that you have engaged in such conduct.

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

13. Equitable Relief. The obligations set forth in Sections 11 and 12 relate to
special, unique and extraordinary matters and a violation of any of the terms of
such obligations will cause the Company and Landstar irreparable injury for
which adequate remedies at law are not available. Therefore, you are advised and
you agree that the Company may seek an injunction, restraining order or such
other equitable relief (without the requirement to post bond) restraining you
from committing any violation of the obligations contained in either Section 11
or Section 12 hereof. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company and/or Landstar or any
affiliate thereof may have at law or in equity. You and the Company agree that
if any portion of the obligations set forth in Sections 11 or 12 is determined



--------------------------------------------------------------------------------

L. Kevin Stout

November 2, 2020

Page 5

 

 

 

to be invalid or unenforceable for any reason by a court of competent
jurisdiction, that determination will not affect the remaining terms of this
letter agreement and any such invalid or unenforceable portion shall be deemed
modified to make it valid and enforceable, if possible, or deemed deleted, if
not possible.

14. Code Section 409A. This letter agreement is intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), under the short-term deferral exemption, and the Company will
have discretion to interpret this letter agreement in any manner that
establishes the exemption from the requirements of Code Section 409A.

15. Choice of Law. This letter agreement will be governed by the laws of the
State of Florida, without regard to its conflicts of law principles. Any dispute
or claim arising out of or relating to this letter agreement may be brought only
in a court of competent jurisdiction in Jacksonville, Florida.

Should you have any questions regarding anything contained herein, please let me
know.

Please confirm your acceptance of the terms set forth in this letter agreement
by signing where indicated below.

 

Sincerely, /s/ James B. Gattoni James B. Gattoni, President and Chief Executive
Officer Landstar System Holdings, Inc. Agreed and Accepted: /s/ L. Kevin Stout
L. Kevin Stout